DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 25-29, 34-36, 42-45, 51 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (7,152,817) in view of Barlett (3,814,326) and Lipp et al. (2010/0139652).
Regarding claims 19 and 44, Wilson et al. an electrostatic sprayer apparatus comprising: a main body housing (30) configured to receive a power source (20); a nozzle assembly (280) disposed at a first end of the main body housing; a reservoir (220) configured have a fluid disposed therein, the reservoir further configured to be removably attached (fig 3) to and in fluid communication with the nozzle assembly (fig 3): a pump (fig 4) disposed within the main body housing, the pump configured to be powered by the power source and to pump at least a portion of the fluid from the reservoir to the nozzle assembly for dispensing the at least portion of the fluid through the nozzle assembly to an exterior of the electrostatic sprayer apparatus; an electrostatic module (60) disposed within the main body housing; and at least one electrode assembly (400) in electrical communication with the electrostatic module via a conductive wire (inherent), the at least one electrode assembly configured for electrostatic charging of at least portion of the fluid; wherein the at least one electrode assembly (400) comprises a first electrode assembly disposed in a flow pathway between the pump and the nozzle assembly, the first electrode assembly configured for direct electrostatic charging of the at least portion of the fluid as it passes through the flow pathway; and an insulator (260) that surrounds the at least one electrode assembly (fig 3), the insulator positioned inside the main body housing (fig 1), wherein the insulator is at least partially formed of a cylindrical body that contacts a tube through which the fluid flows.
But fails to disclose that  the nozzle assembly comprises: a nozzle housing: a rotatable component positioned within the nozzle housing and two or more nozzles coupled to the rotatable component, the nozzle assembly configured to, via rotation of the rotatable component and alignment of one of the two more nozzles with an outlet of the nozzle assembly, enable selection of a specified flow pattern for the electrostatically charged at least portion of the fluid during the dispensing thereof to the exterior of the electrostatic sprayer apparatus.  
However, Barlett teaches a nozzle assembly (2) that includes: a nozzle housing (2): a rotatable component (6) positioned within the nozzle housing and two or more nozzles (fig 2) coupled to the rotatable component, the nozzle assembly configured to, via rotation of the rotatable component and alignment of one of the two or more nozzles with an outlet (17) of the nozzle assembly, enable selection of a specified flow pattern for the at least portion of the fluid during the dispensing thereof to the exterior of the sprayer apparatus.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to replace the nozzle assembly of Wilson et al. with the rotatable nozzle assembly of Barlett in order to have the option of selecting multiple different spray patterns as taught by Barlett (abstract).
The above combination still fails to disclose a conductive ring disposed adjacent to the two or more nozzles downstream of a fluid exit location of at least one nozzle of the two or more nozzles, wherein the conductive ring forms an opening through which fluid is expelled from at least one of the first nozzle, the second nozzle, and the third nozzle.
However, Lipp et al. teaches a conductive ring (80, 82, [0034]) that is disposed adjacent to the nozzle (30) downstream of a fluid exit location of the nozzle (fig 1), wherein the conductive ring forms an opening through which fluid is expelled from the nozzle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the conductive ring of Ohno et al. to the device of Wilson et al. as modified above, in order to  create an electric field between the electrode of Wilson as modified above and the newly added electrode thereby aerosolizing the fluid leaving the nizzle as taught by Lipp et al. ([0029]).
Regarding claims 20 and 44, the two or more nozzles comprise a first nozzle, a second nozzle, and a third nozzle, the first nozzle 3Application No.: 17-090,800Docket No.: 047653-501 NO1 i US configured to generate a first flow pattern, the second nozzle configured to generate a second flow pattern, the third nozzle configured to generate a third flow pattern (fig 2, Bartlett), each of the first nozzle, the second nozzle, and the third nozzle having at least one characteristic differing from others of the two or more nozzles which enables generation of a respective one of the first flow pattern, the second flow pattern, or the third flow pattern (fig 2, each nozzle is different).  
Additionally, the rotatable component of Barlett is at least partially positioned within the internal cavity of the nozzle housing (fig 3).
Regarding claims 21 and 45,  wherein each of the first flow pattern, the second flow pattern, and the third flow pattern comprises at least one of a flow rate, a spray shape, or an average droplet size which differs from one or more others of the first flow pattern the second flow pattern, or the third flow pattern (fig 2, Bartlett, each nozzle is different).  
Regarding claim 22,  wherein an opening (38, Bartlett) in the exterior face of the nozzle assembly is configured to receive a nozzle tool, the opening defined by an interior surface of an outer ring (41, Bartlett) of the nozzle assembly. 
Regarding claim 25,  wherein the nozzle housing further comprises one or more protrusions (42a, Bartlett) configured to engage with nozzle tool and enable, when the nozzle tool is engaged with the one or more protrusions, rotation of the at least a portion of the rotatable component via rotation of the nozzle tool.  

Regarding claim 26,  wherein the rotatable component is removably received within an internal cavity of the nozzle housing (fig 10, 11, Bartlett).  
Regarding claims 27 and 44, wherein the nozzle assembly further comprises a spring and ball mechanism,(30, 31, Bartlett) the spring and ball mechanism configured to provide feedback to a user to indicate the alignment of the one or more nozzles with the outlet of the nozzle assembly. 
Regarding claim 28, the feedback comprises one or more of auditory feedback or tactile feedback (both).
Regarding claim 29,  the nozzle assembly further comprises a hose coupler (2 of Bartlett or where 22 connects to 14 in Field), the hose coupler disposed at an opposing end of the nozzle assembly relative to the rotatable component, the hose coupler comprising an inlet of the nozzle assembly which is configured to enable the fluid communication between the reservoir and the nozzle assembly (fig 1, Field).
Regarding claim  34, further comprising the power source (20, Wilson), wherein the power source comprises a battery, but fails to disclose it is a  lithium ion battery.
However lithium ion batteries are well known in the art and often last longer than their non lithium ion counterparts.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to us a lithium ion battery in the above combination in order for the battery to last longer.
Regarding claims 35 and 44,  further comprising: a handle (outside of the housing 30, Wilson) attached to the main body housing; and a first actuator (70, Wilson) disposed in the handle, the first actuator configured to enable a user to activate the pump.  
Regarding claim 36, further comprising a second actuator (80, Wilson), the second actuator configured to enable the user to activate the electrostatic module. 
Regarding claim 42, the reservoir is configured to be removably attached to the main body housing (fig 1, Wilson).  
Regarding claim 43,  further comprising a cap assembly (240 Wilson), the cap assembly configured to (i) disengage from the reservoir to enable filling with the fluid through an opening of the reservoir when the reservoir is detached from the main body housing, and (ii) be coupled to the opening and disposed within the main body housing when the reservoir is attached to the main body housing (fig 1, Wilson). 
Regarding claims 51 and 52, the at least one nozzle of the two or more nozzles forms the fluid into droplets upstream of the conductive ring such that the fluid droplets pass through the conductive ring (the ring of Lipp is downstream of the nozzle which makes the droplets).  


 Claims 23-24 and 46, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (7,152,817) as modified by Barlett (3,814,326) and Lipp et al. (2010/0139652) above, further in view of Kesinger et al. (6,708,588).
Regarding claims 23, and 46 Wilson as modified above shows all aspects of the applicant’s invention as in claims 22, 25 and 44 above, but fails to disclose the nozzle tool, wherein the nozzle tool comprises a first arm and a second arm, an outer surface of the first arm configured to engage with a first portion of the interior surface of the outer ring, an outer surface of the second arm configured to engage with a second portion of the interior surface of the outer ring.  
However, Kesinger et al. discloses a tool (fig 1), the tool comprises a first arm (104) and a second arm (106), an outer surface of the first arm configured to engage with a first portion of the interior surface of the outer ring, an outer surface of the second arm configured to engage with a second portion of the interior surface of the outer ring. The tool of Kesinger can perform this function.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as effectively filed to use the tool of Kesinger et al. to move the nozzle assembly of Wilson et al as modified above, by adding a lever to the nozzle assembly in order to make it easier to rotate.
Regarding claims 24 and 46, each of the first arm and the second arm extend outwardly from a main body (102) of the nozzle tool, and the first arm opposes the second arm (fig 1, Kesinger).

 Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (7,152,817) as modified by Barlett (3,814,326) and Lipp et al. (2010/0139652) above, further in view of Prendergast et al. (6,216,966).
Regarding claim 55,  Wilson as modified above shows all aspects of the applicant’s invention as in claim 19, but fails to disclose the electrostatic module is a 12 kV module.
However, Prendergast et al. discloses a dispensing device that charges fluid with a generator that produces 12-15 kV.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as effectively filed to use the 12-15 kV generator to power the electrostatic module of Wilson as modified above, thereby making the electrostatic module a 12-15 kV module. This modification would allow for the  potential difference between the fluid and the object being sprayed to be 12-15 kV. 

 Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (7,152,817) as modified by Barlett (3,814,326) and Lipp et al. (2010/0139652) above, further in view of Smolen Jr. et al. (5,664,732).
Regarding claim 56,  Wilson as modified above shows all aspects of the applicant’s invention as in claim 20, each of the first flow pattern, the second flow pattern, and the third flow pattern comprises at least one of a cone shape and/or a fan-shape spray pattern.
However, Smolen Jr. et al discloses a spray nozzle that has both  cone and  fan spray nozzles (fig 3, 7a, 8a)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as effectively filed to use either a cone or a fan spray nizzle for each of the nozzles in order to produce either a cone or fan spray pattern as taught by Smolen Jr. et al (fig 7a,8a).
 


 Claims 31-33, 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (7,152,817) as modified by Barlett (3,814,326) and Lipp et al. (2010/0139652) above, further in view of Lucas (9,409,196).
Regarding claims 31 and 47 Wilson as modified above shows all aspects of the applicant’s invention as in claims 19 and 44 above, but fails to disclose wherein the nozzle housing further comprises a raised chamber extended upwardly from a top exterior surface thereof, the rotatable component disposed below the raised chamber, the raised chamber comprising an opening in a front exterior face of the raised chamber, a light source disposed within the raised chamber, the light source configured to project light through the opening in the front exterior face of the raised chamber in a same direction as the specified spray pattern of the electrostatically charged at least portion of the fluid during the dispensing thereof through the nozzle assembly to the exterior of the electrostatic sprayer apparatus.  
However, Lucas teaches a sprayer that includes the nozzle housing further comprises a raised chamber (40) extended upwardly from a top exterior surface thereof, the rotatable component disposed below the raised chamber, the raised chamber comprising an opening in a front exterior face of the raised chamber (fig 1a), a light source (32) disposed within the raised chamber, the light source configured to project light through the opening in the front exterior face of the raised chamber in a same direction as the specified spray pattern of the electrostatically charged at least portion of the fluid during the dispensing thereof through the nozzle assembly to the exterior of the electrostatic sprayer apparatus.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as effectively filed to add the chamber and lights of Lucas to the sprayer of Wilson as modified above in order to make it easier to paint in low light situations.
Regarding claim 33,  wherein the light source comprises an LED light (abstract), and the light source is automatically illuminated via activation of the pump (col 4, lines 62-65). 
Regarding claim 48, further comprising: a first actuator (70, Wilson) disposed in the handle, the first actuator configured to enable a user to activate the pump: and a second actuator (80, Wilson), the second actuator configured to enable the user to activate the electrostatic module: wherein one or more of the first actuator or the second actuator are configured to automatically cause illumination of the lights source upon activation thereof (col 4, lines 62-65, Lucas).  

 Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive.
The examiner notes that the rotatable component (6) of Barlett is positioned at least partially within an internal cavity of the nozzle housing (2) as shown in figure 3. 
The above rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        10/11/2022